Exhibit 10.2



THESTREET.COM, INC.
OPTION AGREEMENT
UNDER
2007 PERFORMANCE INCENTIVE PLAN

[DATE]

[NAME]
[ADDRESS]

Dear _________ :

     This letter (the "Letter") sets forth the terms and conditions of the stock
option granted to you by TheStreet.com, Inc. (the “Company”), in accordance with
the provisions of TheStreet.com, Inc. 2007 Performance Incentive Plan (the
“Plan”).

     Your Option is subject to the terms and conditions set forth in the Plan,
any rules and regulations adopted by the Board of Directors of the Company or
the committee of the Board which administers the Plan (collectively, the
“Committee”), and this Letter. Any term used in this Letter and not defined
shall have the meaning set forth in the Plan.

     1. Option Grant

     You have been granted an option (the “Option”) to purchase _____________
shares of the Company’s Common Stock (“Common Stock”). The Option is intended to
be an Incentive Stock Option to the extent permissible under the Plan.

     2. Option Price

     The price at which you may purchase the shares of Common Stock covered by
the Option shall be $_______ per share.

     3. Term of Option

     Your Option shall expire, to the extent that it has not previously
terminated, on [5 YEARS FROM GRANT DATE]. However, your Option may terminate
prior to such expiration date as provided in Section 7 of this Letter.
Regardless of the provisions of Section 7 or any other provision hereof, in no
event can your Option be exercised after the expiration date set forth in this
Section 3.

--------------------------------------------------------------------------------



     4. Exercisability of Option

         (a) Your Option will become exercisable with respect to the following
numbers of shares of Common Stock, on the following dates as set forth below,
provided that you are in the Service (as defined below) of the Company or one of
its subsidiaries on each such date:

Date                        Number of Shares of Common Stock

For purposes hereof, you shall be considered to be in the "Service" of the
Company or one of its subsidiaries if you are a common law employee of the
Company (or one if its subsidiaries, as applicable).

         (b) To the extent that your Option has become exercisable with respect
to a number of shares of Common Stock, you may exercise the Option to purchase
all or any portion of such shares of Common Stock at any time on or before the
date the Option expires or terminates. You may only purchase a whole number of
shares of Common Stock.

     5. Manner of Exercise

     You may exercise your Option by giving notice to such service provider as
the Company may designate, following such procedures as may be communicated to
you from time to time.

     The shares of Common Stock that you will receive upon exercise of your
Option may consist of authorized but unissued shares or treasury shares of the
Company, as determined from time to time by the Company’s Board of Directors.

     6. Satisfaction of Option Price

     The Option may be exercised by payment of the option price in cash
(including check, bank draft, money order, or wire transfer). In addition, your
Option may be exercised using such broker cashless exercise procedure or other
procedure as the Company may establish from time to time.

     7. Termination of Service

         (a) General. If your Service terminates for any reason, the Option will
terminate 90 days after such termination of Service. Following the termination
of your Service, no additional portions of the Option will become exercisable,
and the Option will be exercisable only to the extent exercisable on the date of
such termination of Service.

         (b) Adjustments by the Committee. The Committee may, in its discretion,

2

--------------------------------------------------------------------------------



exercised before or after your termination of Service, declare all or any
portion of the Option immediately exercisable and/or permit all or any part of
the Option to remain exercisable for such period designated by it after the time
when the Option would have otherwise terminated as provided in Section 7(a), but
not beyond the expiration date of your Option as set forth in Section 3 above.

        (c) Committee Determinations. The Committee shall have absolute
discretion to determine the date and circumstances of the termination of your
Service, and its determination shall be final, conclusive and binding upon you.

    8. Restrictions on Option Exercise

        (a) Even though your Option may be otherwise exercisable, your right to
exercise the Option will be suspended if the Committee determines that your
exercise of the Option would violate applicable laws or regulations. The
suspension will last until the exercise would be lawful. Any such suspension
will not extend the term of your Option. The Company has no obligation to
register the Common Stock under federal or state securities laws.

         (b) Even though your Option may be otherwise exercisable, the Committee
may refuse to permit such exercise if it determines, in its discretion, that any
of the following circumstances is present:

  (i)      the shares to be acquired upon such exercise are required to be
registered or qualified under any federal or state securities law, or to be
listed on any securities exchange or quotation system, and such registration,
qualification, or listing has not occurred;         (ii)      the consent or
approval of any government regulatory body is required and has not been
obtained;         (iii)      the satisfaction of withholding tax is required and
has not occurred;         (iv)      representations by you or other information
is determined by counsel for the Company to be necessary or desirable in order
to comply with any federal or state securities laws or regulations, and you have
not provided such representations or information; or         (v)      an
agreement by you with respect to the disposition of shares to be acquired upon
exercise of your Option is determined by the Committee to be necessary or
desirable in order to comply with any federal or state securities laws or
regulations, or is required by the terms of this Letter, and you have not
executed such agreement.

    9. Income Tax Withholding

3

--------------------------------------------------------------------------------



    In connection with the exercise of your Option, you will be required to pay,
pursuant to such arrangements as the Company may establish from time to time,
any applicable withholding tax liability. If you fail to satisfy your
withholding obligation in a time and manner satisfactory to the Committee, the
Company shall have the right to withhold the required amount from your salary or
other amounts payable to you.

    10. Non-transferability of Option

    The Option granted to you by this Letter may be exercised only by you, and
may not be assigned, pledged, or otherwise transferred by you, with the
exception that in the event of your death the Option may be exercised (at any
time prior to its expiration or termination as provided in Sections 3 and 7) by
the executor or administrator of your estate or by a person who acquired the
right to exercise your Option by will or the laws of descent and distribution.

    11. Registration

    To the extent that the Company takes action to register the shares of Common
Stock underlying the stock options granted to any other employee under the Plan,
then the Company shall take comparable action with respect to your Option.

    12. No Guarantee of Continuation of Service

    The grant of this Option does not constitute an assurance of continued
Service for any period or in any way interfere with the Company’s right to
terminate your Service or to change the terms and conditions of your Service.

    13. Administration

    The Committee has the sole power to interpret the Plan and this Letter and
to act upon all matters relating the Option. Any decision, determination,
interpretation, or other action taken pursuant to the provisions of the Plan and
this Letter by the Committee shall be final, binding, and conclusive.

    14. Amendment

    The Committee may from time to time amend the terms of this grant in
accordance with the terms of the Plan in effect at the time of such amendment,
but no amendment which is unfavorable to you can be made without your written
consent.

    15. Execution in Counterparts

    This Letter may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

4

--------------------------------------------------------------------------------



     The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this Option.

      Notwithstanding the foregoing, the Committee expressly reserves the right
to amend the terms of the Plan and this grant without your consent to the extent
it determines that such amendment is necessary or desirable for compliance with
Section 409A of the Code.

______________________

5

--------------------------------------------------------------------------------



      This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. Please sign
below to evidence your acceptance of this Option on the terms and conditions set
forth in this Letter, and return a signed copy of this Letter to the
undersigned.

  Very truly yours,           THESTREET.COM, INC.           
By: _____________________     Name: Thomas J. Clarke Jr.     Title: Chief
Executive Officer           Address: 14 Wall Street        15th Floor        New
York, NY 10005   


ACCEPTED AND AGREED:

__________________________
[NAME]

--------------------------------------------------------------------------------